Citation Nr: 0516967	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  04-04 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran had Recognized Guerrilla service from May 1944 to 
December 1945. He died in February 1971.  The appellant is 
his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which reopened the appellant's claim for 
service connection for the cause of the veteran's death and 
denied the claim on the merits. 

In January 2004 the appellant, filed a substantive appeal.  
On July 2004 she elected to have the case decided without a 
hearing.   

Although the April 2003 rating decision reflects that the RO 
reopened the appellant's claim, the Board must make its own 
independent determination as to whether evidence is new and 
material before addressing the merits of a claim.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, 
the threshold jurisdictional issue before the Board is 
whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death.


FINDINGS OF FACT

1.  All evidence necessary to decide the application to 
reopen the claim addressed in this decision has been 
obtained; the RO has notified the claimant of the evidence 
needed to substantiate the claim and obtained all relevant 
evidence designated by the appellant.

2.  By rating decision dated in October 1994, the appellant's 
application to reopen her claim for service connection for 
the veteran's cause of death was denied; a timely notice of 
disagreement was not received to initiate an appeal from this 
determination.

3.  The evidence submitted since the last final decision of 
October 1994, includes an amended postmortem certificate of 
death, a medical report and a brief clinical history report 
that link the veteran's cause of death to service-connected 
residuals of a gunshot wound of the right axilla with 
involvement of the right pleural cavity.


CONCLUSION OF LAW

1.  The October 1994 rating decision which denied entitlement 
to service connection for the veteran's cause of death is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 3.104 
(1993).

2.  Evidence received since the October 1994 rating decision 
is new and material; accordingly, the appellant's claim of 
entitlement to service connection for veteran's cause of 
death is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant the appellant's application to reopen her 
claim for service connection for the cause of the veteran's 
death.  Therefore, no further development is needed with 
regard to this issue.  As explained in the remand below, 
appellate review must be deferred because further development 
of the claim is necessary.

Factual Background

The initial certificate of death received by the RO in May 
1971 from the medico-legal division of the National Bureau of 
Investigation, a February 1971 certificate of post-mortem 
examination, signed and sealed by the Republic of the 
Philippines Department of Justice, shows that the veteran's 
cause of death was far advanced, bilateral pulmonary 
tuberculosis (PTB).  

The veteran's service medical records showed no abnormal 
findings, aside from a May 1946 processing affidavit that 
referred to a gunshot wound that occurred in August 1945.  A 
discharge examination dated in November 1945 was negative for 
any findings attributable to PTB.  

Upon a VA examination in May 1957, it was reported that the 
veteran had sustained  a perforating gunshot wound of the 
right axilla.  It was noted by the physician who examined the 
veteran at that time that, in tracing the path of the bullet, 
it must have perforated through the right pleural cavity.  A 
chest X-ray examination was normal.  The diagnoses were 
recorded as residuals of a gunshot wound, through and 
through, right axilla; healed scars; and injury to the right 
pleural cavity.

Post-service VA medical records showed that the veteran was 
treated in February 1968 for congestive heart failure.  He 
was admitted to the hospital with complaints of anasarca and 
difficulty breathing.  The clinician noted an impression of 
pneumonitis and portal cirrhosis, rule out schistosomiasis.  
He was diagnosed with: PTB, moderately advanced, activity 
undetermined; congestial heart failure, and; pneumonitis of 
the right lung.   

In December 1971, the appellant submitted a medical statement 
from Dr. A.S.M., who indicated that the veteran had been his 
patient beginning in 1958.  He opined that the veteran's 
service-connected gunshot wound complicated his fatal PTB for 
a long time, until he died.  Dr. A.S.M. concluded that the 
veteran's PTB had worsened despite taking medications, and 
that he had died of hemoptysis.  

In June 1972, the appellant submitted additional evidence in 
support of her claim. It was recorded on a certificate of 
death dated in February 1971, that the veteran's cause of 
death was "PULMONARY TUBERCULOSIS (due to) GUN-SHOT WOUND AT 
HIS RIGHT CHEST AND ARMPIT.  CAUSES THE VOMITING OF BLOOD".  
The same cause of death appears on the other side of this 
document, along with the signature of Dr. A.S.M.  

Dr. A.S.M also prepared a clinical summary, wherein he 
indicated that the veteran's death was caused by PTB with 
hemoptysis, aggravated by a gunshot wound on the right chest 
that had damaged his lung.  

In another brief clinical history report dated in September 
1994, Dr. A.S.M. opined  that all of the veteran's illnesses 
and complications were caused by damage to the organs of the 
chest as a result of the gunshot wound.  The clinician added 
that the service-connected disability had made the veteran's 
lung susceptible to infection, and ultimately caused 
complications that lead to his death. 


New and Material Evidence

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material." Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
provisions of 38 C.F.R. § 3.156 were changed for claims filed 
on or after August 29, 2001. 66 Fed. Reg. 45620 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156 (2004).  The appellant 
submitted new evidence in support of reopening and 
adjudicating her claim before August 29, 2001; consequently, 
the former version of § 3.156 applies.  38 C.F.R. § 3.156(a) 
(2001) provides as follows:   
 
New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the claim.  

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative. Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. 

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
that was incurred in or aggravated by service either caused 
or contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312.  
For a service connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but it must be shown that there was a 
causal connection.  Id.

An RO decision in January 1972 denied the appellant's 
original claim for service connection for the cause of the 
veteran's death.  The evidence on file at the time of that 
decision included: the veteran's service medical records; a 
post-service VA examination report dated in May 1957; an RO 
rating decision that granted the veteran service connection 
for a gunshot wound to the right axilla; a VA post-service 
treatment report dated in February 1968, that provided a 
diagnosis of congestive heart failure; a certificate of post-
morten examination dated in February 1971, which listed the 
cause of death as far advanced PTB bilaterally, and; an 
affidavit from a Dr. A.S.M. that stated that the veteran had 
been suffering from PTB as a complication of the service-
connected gunshot wound.

The evidence received in support of the appellant's 
application to reopen her claim includes an another 
certificate of death that partly attributes the veteran's 
cause of death to a service-connected disability, a post-
service private medical report that links the veteran's cause 
of death to a service-connected disability, and a post-
service brief clinical history report that the veteran's 
cause of death resulted from a service-connected disability.  
The RO reopened the appellant's claim for service connection 
for cause of death in April 2003, but denied it on the 
merits. 

The Board finds that some of the additional evidence in 
question is new because it was not previously submitted to 
agency decisionmakers and is neither cumulative nor 
redundant, and some of the evidence is material because it 
relates to an unestablished fact necessary to substantiate 
the appellant's claim in that it presents a death certificate 
that lists the cause of death, pulmonary tuberculosis, as due 
to the service-connected gunshot wound.  The Board finds that 
the latter evidence also raises a reasonable possibility of 
substantiating the claim.  As such, the claim must be 
reopened and adjudicated upon the merits.  38 38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Accordingly, the claim for service connection for cause of 
death is reopened.  For the reasons explained in the remand 
below, further development of the claim is necessary.


ORDER

New and material evidence has been received to reopen the 
claim for service connection for the cause of the veteran's 
death; the appeal is granted to this extent only.


REMAND

In reviewing the entire record, the Board finds that there 
are no service or contemporaneously recorded post-service 
medical records that show pulmonary tuberculosis (PTB) during 
or within three years of service.  It is pertinent to note 
that the veteran's discharge examination dated in November 
1945 was negative for any findings relating to PTB.  It was 
reported upon a VA examination in May 1957 that the veteran 
had a history of a gunshot wound in the area of the right 
axilla and, in tracing the path of the bullet, the physician 
noted that it must have perforated through the right pleural 
cavity.  A chest X-ray May 1957 was normal.  There are 
additional post-service medical records show that indicate 
that the veteran's PTB was diagnosed a few years prior to the 
his death or many years after service.  

The appellant submitted a second death certificate following 
the denial of her claim for service connection of the cause 
of the veteran's death in January 1972, indicating that the 
veteran's fatal PTB was linked to his service-connected 
gunshot wound of the right axilla.  The Board notes that this 
document is not signed and sealed by the Local Civil 
Registrar.  However, it was signed by Dr. A.S.M. and that 
physician submitted written statements supporting this second 
death certificate.  He also provided a rationale, indicating 
that the veteran's cause of death was PTB with hemoptysis 
aggravated by a gunshot wound on the right chest that had 
damaged his lung.  By contrast, the February 1971 certificate 
of post-mortem examination that was received by VA on May 
1971 from the medico-legal division of the National Bureau of 
Investigation, was signed and sealed by the Republic of the 
Philippines Department of Justice.  As noted above, this 
initially received death certificate  noted that the 
veteran's cause of death was far advanced, bilateral PTB with 
no  mention of the service-connected gunshot wound.   

Although Dr. A.S.M. claims that the veteran was his patient 
of many years, medical records concurrent with treatment 
during the veteran's lifetime were not provided.    Dr. 
A.S.M.'s statements noted PTB as caused or aggravated by the 
service gunshot wound decades earlier; but his statements 
were not accompanied by contemporaneously recorded clinical, 
X-ray or laboratory studies, or records of hospital 
observation or treatment.  

VA hospital records indicating PTB approximately 4 years 
prior to his death, along with the February 1971 certificate 
of post-mortem examination, signed and sealed by the Republic 
of the Philippines Department of Justice, National Bureau of 
Investigation, which noted that the veteran's cause of death 
was far advanced PTB, bilaterally, and did not reference the 
service gunshot wound, weigh against the claim.  Dr. A.S.M.'s 
medical statements alleging treatment for PTB as a result of 
the service-connected gunshot wound decades earlier supports 
the claim.  While the probative value of this evidence is 
weakened by the fact that it is based upon recollection of 
events that occurred many years ago and by the complete 
absence of any contemporaneously recorded, relevant clinical 
or X-ray findings, it is apparent that the veteran's gunshot 
wound did involve the right pleural cavity.  If the medical 
evidence of record is insufficient, VA is always free to 
supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
The Board finds that, for the aforementioned reasons, a 
medical opinion addressing the question of whether the 
veteran's residuals of a gunshot wound of the right axilla 
caused or aggravated his fatal PTB.  38 U.S.C.A. 
§ 5103(A)(d); 38 C.F.R. § 3.159(c)(4).

The Board also finds that the RO should attempt to determine 
if Dr. A.S.M is a registered physician and, if so, his 
specialty.

In view of the foregoing, this case must be REMANDED to the 
RO for the following action:

1.  The RO should attempt to determine if 
Dr. A.S.M is a registered physician and, 
if so, his specialty.  The record should 
thereafter be annotated accordingly.

2.  The RO must send the veteran's claims 
file to a VA pulmonary physician for the 
purpose of obtaining an opinion.  
Following a review of all of the relevant 
evidence in the claims file, to include 
the two death certificates, the service 
medical records, the 1997 VA examination 
report, the VA treatment records, and the 
statements from Dr. A.S.M., the physician 
is asked to opine whether it is at least 
as likely as not (50 percent or greater 
probability) that the veteran's service-
connected residuals of a gunshot wound of 
the right axilla with apparent right 
pleural cavity involvement caused or 
aggravated his fatal pulmonary 
tuberculosis.  The physician is also 
requested to provide a rationale for any 
opinion expressed, preferably with 
citation to the clinical record.

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claims.

4.  The RO should readjudicate the claim 
for service connection for the cause of 
the veteran's death, with consideration 
of all of the evidence added to the 
record since the last Supplemental 
Statement of the Case (SSOC) was issued.

5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue another 
SSOC, which should contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the last SSOC.  
A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


